Citation Nr: 1114256	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a hernia surgery.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, residuals of a hernia surgery, and low back disorder.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran attributes his hearing disorders to exposure to loud noise during his military service.  His service treatment records document that the Veteran had some hearing problem in service.  While the Veteran's June 1972 service entrance examination is negative for any hearing disorder and he denied any ear trouble or hearing loss, on the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
10
10
10
40

The Veteran's June 1975 separation examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
25
LEFT
5
0
0
10
55

Subsequent to the separation examination, a June 1975 service treatment report stated "ENT [(ears, nose, and throat)] consultation for hearing loss - ETS," however no specific diagnosis was made.

Following the Veteran's separation from military service, a July 1989 private audiology examination report shows a diagnosis of bilateral sensorineural hearing loss.

The Board finds that a VA audiology examination is required in this case.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.  The Veteran has provided lay testimony regarding his military noise exposure in connection with his claims of service connection for bilateral hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service exposure to loud noise.); Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus).  Although the Veteran's hearing upon entrance indicates that he had a left ear hearing disability for VA purposes, it appears that there was some loss of hearing acuity noted in both ears as reflected in the upward threshold shift when comparing the Veteran's entrance and separation audiological examinations.  See 38 C.F.R. § 3.385.

With regard to the Veteran's claim of service connection for residuals of a hernia surgery, his service treatment records reflect that he underwent a surgery for right inguinal hernia repair in October 1973.  A November 1973 service treatment report noted that the Veteran had an uneventful recovery postoperatively, however, on return from convalescent leave, he complained of upper lumbar thoracic spine pain.  X-ray of the lumbosacral spine revealed spondylolisthesis with 7 mm anterior displace of the L-5 on S-1, which did not correspond with his point of tenderness at T12-L1.

With respect to the claim of service connection for a low back disorder, as noted above, a November 1973 inservice x-ray of the Veteran's lumbosacral spine revealed spondylolisthesis with 7 mm anterior displace of the L-5 on S-1, however, it was noted to have existed prior to service.  Throughout his service treatment records, the Veteran complained of low back pain from August to November 1974.  However, his June 1975 service separation is silent as to any low back disorder.  The Veteran claims he currently has a low back disorder that continued ever since his military service.  See Layno, 6 Vet. App. at 469-70.

The Veteran has never been afforded a VA examination in conjunction with the claims on appeal, and the Board finds that a VA examination is necessary to adequately decide the merits of the claims herein.  The RO should request VA examination(s) to determine the existence and etiology of any current bilateral hearing loss, tinnitus, residuals of a hernia surgery, and low back disorder.  The VA examination(s) must also clearly identify whether the Veteran's any current left ear hearing loss and/or low back disorder is related to the Veteran's military service and/or whether any pre-existing left ear hearing and low back disorder was permanently aggravated by active military service.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his bilateral hearing loss, tinnitus, residuals of a hernia surgery, and low back disorder.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran an appropriate VA audiological examination to determine the etiology of any current bilateral hearing loss and tinnitus found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of the Veteran's bilateral hearing loss or tinnitus is related to his period of military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, statements of the Veteran, the Veteran's history of inservice and postservice noise exposure, and any other pertinent clinical findings of record, must be taken into account.  

With regard to the left ear, following a review of the pre-service, service, and post-service medical records, the examiner must state whether any currently diagnosed left ear hearing loss pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this opinion was made.  The examiner must then state whether it was permanently aggravated beyond its natural progression by military service.  If any left ear hearing loss currently diagnosed is found not to have pre-existed military service, the examiner must state whether the currently diagnosed left ear hearing loss is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  Thereafter, the RO must afford the Veteran the appropriate VA examination(s) to determine the etiology of any residuals of a hernia surgery and low back disorder found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner(s) in conjunction with each examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the entire claims file, to include all available service and post-service medical records, and with consideration of the Veteran's statements as to observable symptoms, the examiner(s) must provide an opinion as to whether any current residuals of a hernia surgery or low back disorder is related to the Veteran's military service, to include his inservice right inguinal hernia repair surgery in October 1973 and repeated complaints of low back pain during service.

With regard to the Veteran's low back disorder, following a review of the service and post-service medical records, the examiner must state whether any currently diagnosed low back disorder pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this opinion was made.  The examiner must then state whether it was permanently aggravated beyond its natural progression by military service.  If any low back disorder currently diagnosed is found not to have pre-existed military service, the examiner must state whether the currently diagnosed low back disorder is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner(s) cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.  The report(s) prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination(s) and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report(s) must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


